Caterpillar Financial Asset Trust 2007-A SERVICING REPORT Exhibit 99 Record Date 2007 YEAR END Distribution Date Transaction Month Collection Period Month Begin YEAR END STATEMENT Collection Period Month End AS OF 12/31/07 Previous Payment Date (or Closing Date) Actual Days in Accrual Period ORIGINAL DEAL PARAMETERS Initial Note Value $659,848,257.38 Initial Aggregate Contract Balance $662,424,010.37 Number of Contracts 7,423 Wtd. Avg. APR 8.01% Wtd. Avg. Remaining Term 40 Annual Servicing Fee Rate 1.00% Reserve Account Initial Deposit $8,248,103.22 Specified Reserve Account Balance $11,877,268.63 Class A-1 Note Original Principal Balance $150,000,000.00 Class A-1 Note Rate 5.67225% Class A-1 Note Final Scheduled Distribution Date September 25, 2008 Class A-1 CUSIP Number 14911X AA 4 Class A-2a Note Original Principal Balance $75,000,000.00 Class A-2b Note Original Principal Balance $126,000,000.00 Class A-2a Note Rate 5.40% Class A-2b Note Rate One-month LIBOR + 0.42% Class A-2 Note Final Scheduled Distribution Date April 26, 2010 Class A-2a CUSIP Number 14911X AB 2 Class A-2b CUSIP Number 14911X AE 6 Class A-3a Note Original Principal Balance $134,050,000.00 Class A-3b Note Original Principal Balance $155,000,000.00 Class A-3a Note Rate 5.34% Class A-3b Note Rate One-month LIBOR + 0.47% Class A-3 Note Final Scheduled Distribution Date June 25, 2012 Class A-3a CUSIP Number 14911X AC 0 Class A-3b CUSIP Number 14911X AF 3 Class B Note Original Principal Balance $19,798,000.00 Class B Note Rate 6.18% Class B Note Final Scheduled Distribution Date September 25, 2013 Class B CUSIP Number 14911X AD 8 INPUTS FROM PREVIOUS PERIOD SERVICER REPORT Note Value N/A Aggregate Contract Balance N/A Number of Contracts N/A Wtd. Avg. APR N/A Wtd. Avg. Remaining Term N/A Reserve Account Balance N/A Class A-1 Note Outstanding Principal Balance N/A Class A-1 Note Interest Shortfall N/A Class A-2a Note Outstanding Principal Balance N/A Class A-2a Note Interest Shortfall N/A Class A-2b Note Outstanding Principal Balance N/A Class A-2b Note Interest Shortfall N/A Class A-3a Note Outstanding Principal Balance N/A Class A-3a Note Interest Shortfall N/A Class A-3b Note Outstanding Principal Balance N/A Class A-3b Note Interest Shortfall N/A Class B Note Outstanding Principal Balance N/A Class B Note Interest Shortfall N/A Servicing Fee Shortfall N/A CURRENT COLLECTION PERIOD ACTIVITY Class A-2b Interest rate 5.28500% Class A-3b Interest rate 5.33500% Total Interest Collections $16,525,540.41 Total Principal Collections $82,238,039.47 Residual Collections $10.00 Warranty Repurchases Contracts $0.00 Administrative Repurchases $0.00 Liquidation Proceeds $40,350.85 Reserve Account Reinvestment Income $130,962.36 Net Swap Receipt, if any $4,596,298.73 Total Available Amount $103,531,201.82 Beginning Note Value $659,848,257.38 Ending Note Value $577,570,182.21 Beginning Aggregate Contract Balance $662,424,010.37 Ending Aggregate Contract Balance $579,827,937.38 Number of Contracts at Beginning of Period 7,423 Number of Contracts at End of Period 7,130 Wtd. Avg. APR 8.01% Wtd. Avg. Remaining Term 37 Cumulative Prepayment Rate 7.72% Aggregate Scheduled Amounts 31-60 days past due $20,462,532.36 Aggregate Scheduled Amounts 61- 90 days past due $3,984,231.59 Aggregate Scheduled Amounts 91-120 days past due $2,364,925.00 Aggregate Scheduled Amounts 121days or more past due $1,091,612.37 Net Losses on Liquidated Receivables this Period $0.00 Repossessed Equipment not Sold or Reassigned (Beginning) $0.00 Repossessed Equipment not Sold or Reassigned (End) $5,532,747.12 CALCULATION OF DISTRIBUTABLE AMOUNTS Servicing Fee Due $2,093,519.50 Is CFSC or Affiliate Servicer (Yes / No)? Yes Has Reserve Account Reached the Specified Reserve Account Balance (Yes / No)? No Administration Fee $2,000.00 Amount of Net Swap Payment, if any, $4,432,234.07 Amount of Senior Swap Termination Payment paid by issuing Entity $0.00 Amount of Subordinated Swap Termination Payment paid by Issuing Entity $0.00 Class A-1 Noteholders' Monthly Interest Distributable Amount $2,228,409.50 Class A-1 Noteholders' Interest Carryover Shortfall $0.00 Class A-1 Noteholders' Interest Distributable Amount $2,228,409.50 Class A-2a Noteholders' Monthly Interest Distributable Amount $1,327,500.00 Class A-2a Noteholders' Interest Carryover Shortfall $0.00 Class A-2a Noteholders' Interest Distributable Amount $1,327,500.00 Class A-2b Noteholders' Monthly Interest Distributable Amount $2,236,783.71 Class A-2b Noteholders' Interest Carryover Shortfall $0.00 Class A-2b Noteholders' Interest Distributable Amount $2,236,783.71 Class A-3a Noteholders' Monthly Interest Distributable Amount $2,346,321.83 Class A-3a Noteholders' Interest Carryover Shortfall $0.00 Class A-3a Noteholders' Interest Distributable Amount $2,346,321.83 Class A-3b Noteholders' Monthly Interest Distributable Amount $2,777,432.34 Class A-3b Noteholders' Interest Carryover Shortfall $0.00 Class A-3b Noteholders' Interest Distributable Amount $2,777,432.34 Class A Noteholders' Monthly Interest Distributable Amount $10,916,447.38 Class A Noteholders' Interest Carryover Shortfall $0.00 Class A Noteholders' Interest Distributable Amount $10,916,447.38 First Priority Principal Distribution Amount $3,710,723.61 Class B Noteholders' Monthly Interest Distributable Amount $401,041.49 Class B Noteholders' Interest Carryover Shortfall $0.00 Class B Noteholders' Interest Distributable Amount $401,041.49 Regular Principal Distribution Amount $78,567,094.18 Net Excess Spread Amount $3,407,884.21 Total Required Payment $100,123,060.23 Draw from Reserve Account $0.00 Total Distribution Amount $103,531,201.82 Excess Cash flow deposited to Certificate Distribution Account $257.38 DISTRIBUTIONS FROM COLLECTION ACCOUNT 1.Servicing Fee $2,093,519.50 2.Administration Fee $2,000.00 3.Net Swap Payment, if any $4,432,234.07 4a. Pro Rata Class A Noteholders' Interest Distributable Amount to Class A Noteholders $10,916,447.38 4b. Senior Swap Termination Payment to Swap Counterparty $0.00 5.First Priority Principal Distribution Amount to Principal Distribution Account $3,710,723.61 6.Class B Noteholders' Interest Distributable Amount to Class B Noteholders $401,041.49 7.Regular Principal Distribution Amount to Principal Distribution Account $78,567,094.18 8.Deposit to Reserve Account $3,407,884.21 9.Pro rata, (a) Indenture Trustee Fees and (b) State Taxes $0.00 11. Subordinated Swap Termination Payment, if any $0.00 12. Deposit to Certificate Distribution Account $257.38 DISTRIBUTIONS FROM PRINCIPAL DISTRIBUTION ACCOUNT 1.Principal to Class A-1 Noteholders $82,277,817.79 a.Principal to Class A-2a Noteholders $0.00 b.Principal to Class A-2b Noteholders $0.00 a.Principal to Class A-3a Noteholders $0.00 b.Principal to Class A-3b Noteholders $0.00 5.Principal to Class B Noteholders $0.00 6.Deposit to Certificate Distribution Account $0.00 RECONCILIATION OF RESERVE ACCOUNT Beginning Reserve Account Balance $8,248,103.22 Draw from Reserve Account to cover shortfalls $0.00 Interim Specified Reserve Account Balance $11,877,268.63 Deposit to Reserve Account Needed $3,407,884.21 Deposit to Reserve Account from Collection Account $3,407,884.21 Specified Reserve Account Balance $11,877,268.63 Reserve Account Release deposited into Certificate Distribution Account $0.00 Ending Reserve Account Balance $11,655,987.43 SUMMARY OF DISTRIBUTIONS Servicing Fee Paid to Servicer $2,093,519.50 Servicing Fee Shortfall $0.00 Administration Fee $2,000.00 Net Swap Payment, if any $4,432,234.07 Senior Swap Termination Payment, if any $0.00 Class A-1 Interest Paid $2,228,409.50 Class A-1 Interest Shortfall $0.00 Class A-1 Principal Paid $82,277,817.79 Ending Class A-1 Principal Balance $67,722,182.21 Class A-2a Interest Paid $1,327,500.00 Class A-2a Interest Shortfall $0.00 Class A-2a Principal Paid $0.00 Ending Class A-2a Principal Balance $75,000,000.00 Class A-2b Interest Paid $2,236,783.71 Class A-2b Interest Shortfall $0.00 Class A-2b Principal Paid $0.00 Ending Class A-2b Principal Balance $126,000,000.00 Class A-3a Interest Paid $2,346,321.83 Class A-3a Interest Shortfall $0.00 Class A-3a Principal Paid $0.00 Ending Class A-3a Principal Balance $134,050,000.00 Class A-3b Interest Paid $2,777,432.34 Class A-3b Interest Shortfall $0.00 Class A-3b Principal Paid $0.00 Ending Class A-3b Principal Balance $155,000,000.00 Class B Interest Paid $401,041.49 Class B Interest Shortfall $0.00 Class B Principal Paid $0.00 Ending Class B Principal Balance $19,798,000.00 Subordinated Swap Termination Payment, if any $0.00 Deposit to Certificate Distribution Account $257.38 CERTIFICATEHOLDER INFORMATION CALCULATION OF DISTRIBUTABLE AMOUNTS Deposit to Certificate Distribution Account from Collection
